Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gang Wang, Ph.D., J.D. on Thursday, July 21, 2022 @4:53 pm.

The application has been amended as follows: 

In the Claims
Claim 21, page 3, line 4:
	replace “R2 is C1-6 aliphatic substituted 1-6 times 
by halogen; ”   with  
-- R2 is C1-6 aliphatic substituted 1-6 times by 
halogen; provided that when R2 is CF3, then R9 is 
not -N(CH3)2 or -N(CH2CH3)2 ; -- .


Replace Claim 36 with the following.
-- 36.  The compound of claim 21, or a pharmaceutically acceptable salt thereof, wherein R11 is H, 
    PNG
    media_image1.png
    90
    310
    media_image1.png
    Greyscale
, or 
    PNG
    media_image2.png
    101
    270
    media_image2.png
    Greyscale
. -- .


Claim 37, line 1 of the claim:
	replace “The compound of claim 21, wherein the 
compound is”   with  -- A compound -- .


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



July 22, 2022
Book XXVI, page 229